Exhibit 10.6

 

PMV Consumer Acquisition Corp.

249 Royal Palm Way, Suite 503

Palm Beach, FL 33480

 

September 21, 2020

 

PMV Consumer Delaware Management Partners LLC
249 Royal Palm Way, Suite 503
Palm Beach, Florida 33480

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of PMV
Consumer Acquisition Corp. (the “Company”) and continuing until the earlier of
(i) the consummation by the Company of an initial business combination or
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), PMV Consumer Delaware Management Partners LLC (the “Affiliate”) shall
make available to the Company certain office space, utilities and secretarial
and administrative support as may be required by the Company from time to time,
situated at 249 Royal Palm Way, Suite 503, Palm Beach, FL 33480 (or any
successor location). In exchange therefor, the Company shall pay the Affiliate
the sum of $10,000 per month on the Effective Date and continuing monthly
thereafter until the Termination Date; provided, however, that the Company may
delay payment of such monthly fee upon a determination by the audit committee of
the board of directors of the Company that the Company lacks sufficient funds
held outside of the Trust Account (as defined below) to pay actual or
anticipated expenses in connection with an initial business combination. Any
such unpaid amount shall accrue without interest and either be due and payable
no later than the date of the Company’s initial business combination or at the
Affiliate’s option, treated as working capital loans and be convertible into
warrants on terms identical to the private warrants (subject to the $1,500,000
maximum amount of working capital loans convertible to warrants as described in
the Registration Statement). If the Company does not consummate an initial
business combination, any accrued and unpaid amounts hereunder shall be
forgiven. The Affiliate hereby agrees that it does not have any right, title,
interest or claim of any kind in or to any monies that may be set aside in a
trust account (the “Trust Account”) to be established upon the consummation of
the IPO (the “Claim”) and hereby waives any Claim it may have in the future as a
result of, or arising out of, any negotiations, contracts or agreements with the
Company and will not seek recourse against the Trust Account for any reason
whatsoever.

 

[Signature Page Follows]

 

Page 1 of 2

 

 

  Very truly yours,       PMV CONSUMER ACQUISITION CORP.       By:  /s/ Peter D.
Goldstein     Name: Peter D. Goldstein     Title: Executive Vice President and
Secretary

 

AGREED TO AND ACCEPTED BY:       PMV CONSUMER DELAWARE MANAGEMENT PARTNERS LLC  
    By:  /s/ Douglas R. Jamieson     Name: Douglas R. Jamieson     Title:
Managing Member  

 

[Signature Page to Administrative Services Agreement]

 

 

Page 2 of 2

 

 